 MURPHY MOTORS, INC.Murphy Motors,Inc.andAmerican Federation ofProfessional Salesmen.Case 13-CA-8809August 13, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn June 9, 1969, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision and a supporting briefand the General Counsel filed a cross-exception andan answering brief. The Respondent filed a reply tobrief of General Counsel.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptionand briefs, and the entire record in this case, andherebyadoptsthefindings,conclusions,andrecommendations= of the Trial Examiner with theexception noted below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,MurphyMotors,Inc.,Chicago,Illinois, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's Decision, as herein modified:'The General Counsel's motion to strike Respondent's replyto brief ofGeneral Counselis hereby denied as lacking in merit.'The General Counsel excepted to the failure of the Trial Examiner toprovide that the year of the Union's certification be extended to begin onthe date the Respondent commences to bargain in good faith with theUnion as the statutory bargaining representative in the appropriate unit inaccordancewithMar-JacPoultryCompany,Inc.,136NLRB 785;CommerceCompanyd/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328F.2d 600 (C.A. 5), cert.denied379U.S.817;BurnettConstructionCompany,149 NLRB 1419,1421, enfd.350 F.2d 57 (C.A. 10). We findmerit in this exception.Accordingly,the remedy is hereby revised toprovide for such extension in the certification year in order to insure thatthe employees in the appropriate unit will be accorded the services of theirelected bargaining agent for the period normally accorded for this purpose.15Add as the second indented paragraph of thenotice the following:WE WILL, upon request, bargain collectively withAmerican Federation of Professional Salesmen, asthe exclusive representative of all employees in theunit found appropriate, for purposes of collectivebargaining with respect to wages, hours, and otherterms and' conditions of employment, as providedin the Board's Decision and Order, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAMW.KAPELL,TrialExaminer:Case13-CA-8809, a proceeding under Section 10(b) of theNational Labor Relations Act, as amended, herein calledthe Act, was heard in Chicago, Illinois, on April 24, 1969,with all parties participating pursuant to notice on acomplaint' issued on January 29, 1969, by the RegionalDirector for Region 13 of the National Labor RelationsBoard, hereinafter called the Board, alleging violations ofSection 8(a)(1) and (5) of the Act by Murphy Motors,Inc.,hereaftercalledRespondent or Company. Thecomplaint, as amended at the hearing, in substance allegesthatRespondent has refused to bargain collectively withthe Union, the duly certified bargaining representative ofits employees in an appropriate unit, with respect to theterms and conditions of their employment, and hasunilaterallychangedandmodifiedcertainspecifiedpreexisting terms and conditions of their employment. Initsduly filed answer, Respondent denied the commissionof any unfair labor practices or that the Union is a labororganization within the meaning of Section 2(5) of theAct, and pleaded that, at all times material herein, theUnion and its officers were engaged in a conspiracy torestrain trade and commerce in violation of the ShermanAct, and that it will not effectuate the purposes of the Actto accord the Union any relief thereunder.All parties were accorded full opportunity to be heard,to introduce relevant evidence, to present oral argument,and to file briefs. Respondent and the General Counselfiled briefs which have been duly considered. On the entirerecord' in the case, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.COMMERCE,Atalltimesmaterialherein,Respondenthasmaintained its principal office and place of business inChicago, Illinois, where it has been engaged in the retaildistribution and repair of automobiles, trucks, and relatedproducts. During the calendar year 1968, the Respondent,in the course and conduct of its business operations, soldand distributed automobiles, trucks, and related productsvalued in excess of $500,000, of which products valued inexcess of $100,000 were shipped to its place of business'Based on a charge filed on December19, 1968, by AmericanFederationof Professional Salesmen,hereafterreferredto as the Union.'Pursuant toGeneralCounsel'sunopposedmotion,thedateof"10/26/69" appearingon p. 26, 1. 3 of thetranscript is corrected to"10/26/68".178 NLRB No. 9 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectlyfromlocationsoutside theStateofIllinois.Respondent admits,and I find,that at all times materialherein,ithas engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDAs indicated above, Respondent denied that the Unionisa labor organization within the meaning of Section 2(5)of the Act. It was stipulated during the hearing that theUnion herein is the same organization which was involvedin several prior Board proceedings' in which the Unionwas found to be a labor organization within the meaningof the Act, notwithstanding claims that it was not a bonafide labor organization and was engaged in violation oftheSherman Act. Furthermore, as appears in Case13-RC-11494,arelatedrepresentationproceedinginvolvingtheUnion and Respondent, the RegionalDirector found the Union to be an organization in whichemployees, participate for the purpose of dealing withemployers concerning wages, hours, and other terms andconditionsofemployment,and therefore a labororganization within the meaning of Section 2(5) of theAct. Following a Board-conducted election, the RegionalDirector,onAugust 1, certified the Union as thecollective-bargaining representative of an appropriate unitofRespondent's employees. Thereafter, following theissuanceof a Hearing Officer's report of a contestedhearing involving the resolution of a challenged ballot, towhich no exceptions were filed, the Board, on December11, 1968,' issued an order affirming the certification ofrepresentative issued by the Regional Director. It wouldserve no useful purpose to reiterate or expound further thegrounds on which the foregoing rulings were based, and asanticipated by Respondent, I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.'III.THE ALLEGED VIOLATIONS OF SECTION8(a)(5)A. The Failure of Respondentto Bargain with theUnionAs related above, the Union, following a representationproceeding,was certified as the collective-bargainingrepresentativeof a unit of Respondent'semployeescomposed essentially of automobile and truck salesmen. Itwas stipulated that on August 17, the Union made writtenrequest of Employers Association of Greater Chicago, ofwhich Respondent is a member, to bargain on behalf ofRespondent, and on November 30, 1968, and January 23,1969, similar requests were made directly of Respondent,but that no replies were received. Although Respondentattacked the validity of the election and certification in therelated representation proceeding, the Board affirmed thecertification issued by the Regional Director. It is settledpolicyof the Board that in the absence of newlydiscovered evidence, previously unavailable evidence, or"'Z" Frank,Inc.. 172 NLRB No. 254;Bonk Motor Sales,Inc.,173NLRB No. 155;andSchmerler Ford,Inc.,175 NLRB No. 90.All dates hereafter refer to the year 1968 unless otherwise noted.'Respondent stated at the hearing that in its answer it denied the Unionwas a labor organization and alleged it was engaged in a conspiracy torestrain trade and commerce in violation of the Sherman Act in order topreserve its pcsition on ultimate review that the Union was not entitled toany relief under the Act because its purpose was to effectuate an unlawfulprice-fixing agreement among the auto dealers in the area.The Boardrejected those defenses in the cases cited above.specialcircumstances,issuesconcerning representationmay not be relitigated before a Trial Examiner in anunfair labor practice case, which were or could have beenlitigated in the prior related representation proceeding.'The basic issue is whether Respondent was justified infailing to respond to the requests of the Union to meetand bargain.In view of the Board'sorder affirming theUnion's certification,and in the absence of tht, submissionbyRespondent of any new or previously unavailableevidence or special circumstances, I find thatRespondentunlawfully ignored the Union's request to bargain inviolation of Section 8(a)(1) and(5) of the Act.B. The AllegedUnlawfulUnilateralActions ofRespondentThe complaint, as amended, alleges that Respondentunilaterally and without either notifying or affording theUnion an opportunity to bargain, changed existing termsand conditions of employment of its employees by (a) onoraboutOctober 1 reducing their percentage ofcommissions on financial reserves' and insurance placedon cars sold, (b) on or about October 20 increasing thenumber of consecutive Sundays they were scheduled towork, and (c) on or about November 18 increasing thetotal number of hours they were scheduled to work.John Murphy, Jr., Respondent's president, testified thatprior to October 1, company salesmen received 10 percentof the financial reserve and since that date the percentagehas been reduced to 5 percent. Concededly, Respondentdid not consult with the Union concerning the reduction.A similar reduction was also effected on the commissionsfor placing the insurance on cars sold. Murphy explainedthatpriortoinitiatingthereductionson thesecommissions, the salesmen were required to perform thetasksofobtainingcreditstatements,shoppingforinsurance,and other work incidental thereto. Concurrentwith the reductions, a new employee was hired by theCompany to relieve the salesmen of the work previouslyinvolved in connection with the financing and insurance oncar sales.Under this arrangement, the new employee wasable to devote all his time on deals, especially those whichon their face seemed uninsurable, and successfullycompletedmany that formerly might not have beencompleted. Also, as a result, the salesmen were able todevotemore time to selling cars and their income wasthereby increased. Murphy, however, did not deny that theincreasesin the income of salesmen since the previousOctober could have been attributed to a seasonal factor,such as the advent of a new car model, and stated thatcorporatewise company sales were up.JosephBartoli,a salesmanfor Respondent since 1967,testifiedwithoutcontradictionthatonOctober 20,Respondent institutedanew schedule of Sundayworkdays, which required each salesman to work on fourout of every five Sundays, whereas previous to that timeeach salesmanwas off every other Sunday. He testifiedfurther that on November 18, Respondent put into effecta new schedule of afternoon work hours pursuant to whichsalesmen wererequired to work from 2 p.m. to 9:30 p.m.on those days in which they had previously been requiredtowork only from 4 to 9:30 p.m. Merlin Griffith, the'National Labor Relations Board'sRules and Regulations,Series 8, asamended,Sec. 102.67(f) and 102.69(c); andClark's Discount DepartmentStore,175 NLRB No. 53."'Financial reserve"is the profit accruing to Respondent for arrangingthe financing of a sale of a car by a bank on behalf of a purchaser. MURPHY MOTORS, INC.general secretary-treasurer of the Union,testified that theUnion was never consulted about the changes in the workschedules for the salesmen.ConclusionsThe criticalquestions herein are whether the unilateralchanges in commission compensation to the employeesand/or the changes in their schedules of weekday hoursand Sunday work were reasonably within the bargainingnegotiations between the parties, and therefore requiredRespondent to notify the Union and afford it anopportunity to bargain concerning them. Respondentsought tojustifythese changes on the groundthat theywere matters concerningday-to-dayoperations of ademinimischaracter and wholly within the managerial rightsofmanagement.Yet,Respondent testified that thechanges were considered over a period of several monthsbefore being adopted and implemented.Apparently, theywere regarded as of such reorganizational importance astorequireprolonged consideration.Ifind that thesechanges constituted material and significant modificationsof the preexisting terms and conditions of employment.AlthoughRespondent had the right to determine the needforareorganizationof its operations alongmoreprofitable and efficient lines, the Act imposed upon it theobligation to notify the Union of them,and to afford it anopportunityto negotiate concerning changes in the planitself and the manner and timing of its implementation.Moreover,Respondent did not show any circumstancesindicating that it was faced with an emergency requiringimmediateaction.Rather,Respondentdeliberatelydetermined,as a voluntary assertion of its own allegedprerogatives,that it would unilaterally effectuate thechanges in its operations.Even accepting Respondent'scontention that they were instituted solely for theeconomic purpose of augmenting profits and eliminatinginefficiency,thereweremany questions which mightprobablyhave been the subject of collective bargaining ifRespondent had not foreclosed bargaining by its unilateralaction.As the Supreme Court remarked inFibreboardPaperProductsv.N.L.R.B.379U.S. 203, 214,cost-cuttingdecisions,even though not motivated bydiscriminatory consideration,are "suitable for resolutionwithin the collective bargaining framework,"and "it isnot necessary that it be likely or probable that the unionsupply a feasible solution but rather that the union beafforded an opportunity to meet management's legitimatecomplaints ......Respondent also contended in justification of thechanges in commissions that they resulted in increasedearnings to the employees, but the evidence fails tosubstantiate that claim.Even assuming increases inearnings to employees following the changes in thecommissions,they could just as well be attributed to anupsurge in sales concurrent with the advent of a new carmodel or to extension of the working hours prescribed byRespondent. In fact, the evidence does not establishwhether the overall effect of the changes in thecommissions has been to the detriment or benefit of theemployees.IalsofindnomeritinRespondent'scontention that the increases in required hours and days ofwork werede minimis.Increasing a daily workperiod by2 hours and requiring the salesmen to work on four out ofevery fiveSundays instead of every other Sunday,patentlyconstitutematerialandsubstantialchangesinemployment. Consequently, the substantial increases inthe required number of weekday working hours and17Sundaywork,regardlessofwhether the employeespreviously voluntarily worked longer hours than required,weremandatory subjects of collective bargaining, andtheir unilateral implementation deprived the Union of itsbargaining rights.Accordingly,Iconclude and find that Respondentviolated Section 8(a)(5) and(1) of the Act byunilaterallyeffectuating changes in the commissions paid to employeesand their required hours and days of work.N.L.R.B. v.Katz,d/b/aWilliamsburg Steel ProductsCo.,369 U.S.736.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON,COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the foregoing findings of fact and upon the entirerecord,Imake the following:CONCLUSIONS OF LAW1.At all timesmaterial herein,Respondent has beenengaged in commerce as an employerwithin themeaningof Section 2(6) and(7) of the Act.2.At all timesmaterial herein,theUnionhas been alabor organization within the meaningof Section 2(5) ofthe Act.3.Pursuant-to an electionby secret ballot conducted bytheBoard,theUnionhas been certified at all timesmaterial herein as the exclusive bargaining representativeof the employees in the following unit.All automobile and truck salesmen employed at theEmployer's Chicago,Illinois location,excluding officeand plant clericals, automobile mechanics,semi-skilledhelp,partsdepartmentemployees,guardsandsupervisorsasdefined in theAct andallotheremployees.4.At all timesmaterial herein, the Unionhas been andhas remained the exclusive bargaining representative ofthe aforesaid employees for the purposeof collectivebargaining in respect to wages, hours, and terms andconditions of work within the meaning of Section 9(a) ofthe Act.5.The Union,since on or about August17, has dulyrequestedRespondent to bargain with it as exclusivebargainingrepresentativepursuant to the aforesaidcertification.6.At timesmaterial herein,Respondent has refused tobargain upon request withthe Union,and unilaterally andwithout notice or affordingthe Union an opportunity tobargain,changed the percentage of commissions paid toemployees for arranging the financing and placing ofinsurance on carssold bythem and also changed theschedulesof dailyhoursof work prescribedfor employeesand the number of Sundaysworked by them, therebyviolating Section 8(a)(5) and(1) of the Act.THE REMEDYHaving found that Respondent has unlawfully refusedto bargain with the Union, I shall recommend that itcease and desist therefrom and take certain affirmative 18DECISIONSOF NATIONALLABOR RELATIONS BOARDaction designed to effectuate the policies of the Act.Having found that Respondent refused to bargain byunilaterallychanging the percentage of commissionspreviously paid to employees for arranging the financingand placing of insurance on the sale of cars, I shallrecommend that Respondent reinstate thestatus quo anteby restoring the commission rates in effect prior to suchunilateral action, retroactive to the date when changed,and pay backpay to all employees in the unit since thatdate, in an amount equal to the difference, if any, betweenthe commissions paid them and the amounts that theywould have received had the commission rates not beenunilaterally changed.Having found that the hours ofweekdayandSundaywork have been unilaterallychanged, I shall recommend that Respondent reinstitutethe schedules of weekday hours and Sunday work in effectprior to their changes.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend that Murphy Motors, Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with AmericanFederation of Professional Salesmen as the exclusivebargainingrepresentative ofAll automobile and truck salesmen employed at theEmployer's Chicago,Illinoislocation, excluding officeand plant clericals, automobile mechanics, semi-skilledhelp,partsdepartmentemployees,guardsandsupervisorsasdefined in the Act and all otheremployees.withrespecttoratesofpay,wages,tenureofemployment,otherconditionsofemployment,andeffectuating unilateral changes in wages or other workingconditions.(b) Interfering with, restraining, or coercing employeesinany like or related manner in connection with theexercise of the right to self-organization, to form labororganizations, to join or assist American Federation ofProfessional Salesmen, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, bargain collectively with AmericanFederation of Professional Salesmen, as the exclusiverepresentativeofallemployees in the unit foundappropriate, for purposes of collective bargaining withrespect towages,hours, and other terms and conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Revoke the unilateral changes in commissions andschedules of daily and Sunday work assignments institutedonand afterOctober 1, 1968, and revert to thecommissionsandscheduledhoursanddaysofemployment existing immediately prior to said date.(c)Make whole the employees in the appropriate unitfor loss of pay, if any, they may have suffered by reasonof the unilateral changes in commission as set forth in thesection of this decision entitled "The Remedy."(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at its plant in Chicago, Illinois, copies of theattached noticemarked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion13,afterbeing duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 13, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''1n the event that this RecommendedOrder is adopted by the Board, thewords "a Decision and Order"shall be substitutedfor the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words"aDecree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order."'In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withAmerican Federation of Professional Salesmen as theexclusive bargaining representative of all our employeesin the following appropriate unit:All automobile and truck salesmen employed atthe Employer's Chicago, Illinois location, excludingofficeand plant clericals, automobilemechanics,semi-skilledhelp,partsdepartmentemployees,guards and supervisors as defined in the Act and allother employees.WEWILLrevoketheunilateralchangesoncommissionsonthefinancingandplacingofautomobile insurance on the sale of cars instituted onandafterOctober 1, 1968, and revert to thecommissions existing immediately prior to that date.WE WILL revoke the unilateral changes in theschedulesofdailyandSundaywork assignmentsinstituted on and after October 20, 1968, and revert tothe schedules of hours and Sunday work existingimmediately prior to that date.WE WILL make whole the employees in thejappropriate unit for loss of pay, if any, they may havesufferedby reason of the unilateral changes incommissions effected on and after October 1, 1968. MURPHY MOTORS, INC.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofthe right to self-organization, to form, join, or assistAmerican Federation of Professional Salesmen, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcertedactivitiesforthepurposeof collectivebargainingor other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized in Section8(a)(3)of the National Labor Relations Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.MURPHY MOTORS, INC.(Employer)DatedBy19(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 SouthDearbornStreet,Chicago, Illinois 60604,Telephone312-353-7570.